The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beutler (US 2008/0317856) in view of Van Wijk, Millington (2012) and Jain.  In example 5 of the patent publication Beutler teaches a method for determining a UV sensitivity.  With respect to claim 1, the method includes irradiating skin of a test subject with ultraviolet light to determine the UV sensitivity using the amount of biophotons to be detected within a specific period after the irradiation (see paragraphs [0164] and [0167]-[0168], wherein 50% or more of the specific period overlaps a period from 1 to 3 minutes after the irradiation (immediately after 2 (10 mW/cm2 x 1 mJ/s/mW x 2 minutes x 60 seconds/minute = 1200 mJ/cm2, see paragraph [0167]).  With respect to claim 8, the example teaches a method for evaluating or searching for a UV sensitivity-reducing agent.  The method includes administering a test substance to a subject or bringing the test substance into contact with the subject (test volunteer with healthy skin were grouped and given a combination of vital substances, paragraph [0163] and [0173]) in addition to the steps of the method of claim 1 as outlined above.  With respect to claim 9, the test subject is human (see paragraph [0163]).  With respect to claims 10-11, administration of the test substance to the subject was performed a specific frequency of once or multiple times within a specific administration or contact period provided before the UV irradiation (volunteers were given a soft gelatin capsule twice a day over a period of six months with irradiation performed after they stopped taking the test substance, see paragraphs [0163] and [0165]).  With respect to claim 13, the amounts of biophotons were compared between a higher-concentration test substance-administered group and a lower-concentration test substance-administered group; between a test substance-administered group and a placebo-administered group; between a test substance-administered group and a non-administered group; or between before and after administration of each test substance (see figure 1, paragraph [0163] and [0174]-[0175]).  Beutler gives a single time period to acquire the biophotons and attempt to determine a difference in the response, but does not give reasons for selecting that particular time period and/or excluding the first 30 seconds after irradiation.  
In the paper Van Wijk teaches using ultra-weak photon emission to determine the effect of oligomeric proanthocyanidins on oxidative stress of human skin.  Exposure of skin to ultraviolet (UV) radiation triggers oxidative stress in skin tissue that can lead to erythema (reddening of the skin), early skin aging or even cancer.  It had been suggested that oligomeric proanthocyanidins (OPCs), phytonutrients that belong to the polyphenol family have an anti-oxidant/anti-inflammatory activity on the skin.  Measuring ultra-weak photon emission (UPE, biophotons) is a non-invasive, fairly-sensitive and convenient technique for continuously monitoring oxidative stress.  The study was undertaken to confirm anti-oxidant activity of the specific OPCs cream formulation in human skin by measuring UPE of skin.  In the study 25 healthy female subjects participated.  As a baseline measurement of skin, UPE was recorded 
In the paper Millington investigated chemiluminescence from UVA-exposed skin followed by photon (biophoton) counting results in a complex emission due to a combination of photophysical processes together with photo-induced chemiluminescence (PICL).  The photophysical processes include fluorescence, phosphorescence and charge-recombination luminescence.  By irradiating materials in an inert atmosphere such as nitrogen and allowing 3/min and a constant temperature of 35 °C.  The sample was then irradiated in N2 for 2 minutes with UVA (320–400 nm see figure 1).  At a fixed time after cessation of irradiation (2 minutes in these studies), the atmosphere was switched from nitrogen to oxygen, resulting in a burst of PICL that generally decays far more slowly than the peak observed in nitrogen.  This luminescence cannot be due to photophysical processes or charge-recombination luminescence, but must be due to a chemical reaction between the irradiated substrate and O2.  Figure 3 shows that there is a weak component of the luminescence from the three substrates that decays far more slowly.  The luminescence decay rate observed for this weak component of bovine stratum corneum shown in figure 3 is similar to that previously observed for human skin irradiated with UVA.  The third paragraph on 2 shown in figures 2 and 3 are similar to those reported by other workers describing the total luminescence emission of skin following exposure to UVA in air with one major difference: in previous studies there was a significant delay between the end of the irradiation period and the start of photon counting.  For example in the initial study on mouse skin, this delay was 3 minutes compared to milliseconds for their experimental setup.  The paragraph bridging pages 142-143 teaches that fluorescence emitted from human skin when it is exposed to UV or blue wavelengths is well known, and arises from several endogenous fluorophores including the aromatic amino acid residues Trp and Tyr, collagen crosslinks, elastin, NADH, porphyrins and FAD.  Keratin and collagen also both emit phosphorescence at low temperatures, with keratin also showing room temperature phosphorescence.  The intrinsic phosphorescence from proteins in the solid state at room temperature is intense and long-lived (~5 seconds).  Figure 5 presents a comparison of total luminescence emission in O2 and PICL emission after exposure of bovine stratum corneum A), bovine skin collagen B), wool keratin C) and nylon 6 D) to UVA for 120 s at 35 °C.  It is noted that the PICL decay for bovine stratum corneum in figure 5 A is similar to the total luminescence emission in O2 decay.   
In the paper Jain investigated the antioxidant efficacy on human skin in vivo using UVA-induced chemiluminescence.   Exogenous factors (e.g. physical: UV irradiation; or chemical: hydrogen peroxide) and endogenous metabolic processes (e.g. cellular respiration, oxidative burst, etc.) generate oxidative stress in living tissues which are in balance with enzymatic antioxidative systems and ingested antioxidants under normal conditions.  These complex biological reactions are accompanied by chemiluminescence (ultraweak photon emission).  However, knowledge about the chemiluminescence decay characteristics of human skin and the modulatory influence of topically applied antioxidants is still scarce.  Using ICL-S (induced chemiluminescence of human skin), a highly sensitive in vivo method, the decay characteristics of UVA-induced photon emission caused by different UVA doses were investigated in detail.  In addition, modulatory properties of topical antioxidant pretreatment were examined for 2 weeks.  UVA-induced chemiluminescence signals were generally characterized by two distinct decay phases: an initial burst (0–5 s), contributing approximately 80% of the complete signal with an inverse dose-response relationship (UVA dose vs. chemiluminescence intensity), followed by a second decay phase (delayed chemiluminescence, 5–200 s) showing a direct correlation.  x – 200 s).  The comparison of these ICRs revealed that the first phase (0–5 s) of the chemiluminescence signal accounts for approximately 80% of the complete integral, indicating the importance of the first decay phase.  By including data obtained at various doses with different intensities, two completely different dose dependencies (UVA dose vs. ICR) were observed and were strictly dependent on whether the first decay phase (initial burst, 0–5 s) had been included in the integration interval or not.  For the complete integral (including the initial burst), an inverse correlation between UVA dose and ICR was observed (see figure 3) with a sigmoidal shape showing that a reduction of the UVA intensity by 50% (8.4 mW/cm2 to 4.2 mW/cm2) also resulted in a 50% decrease in maximum ICR.  This comparison revealed that the chemiluminescence intensity does not solely depend on the applied UVA dose, but also on the used UVA intensity.  Integrations starting 5 seconds after irradiation or later resulted in a direct correlation (see figure 4): higher UVA doses caused higher ICR.  Here, the dose-response relationship could be fitted by a logarithmic function (r = 0.973) and the chemiluminescence intensity only depended on the applied UVA dose regardless of the UVA intensity used.  At a fixed UVA dose of 252 mJ/cm2, generated with different UVA intensities (2.1, 4.2 and 8.4 mW/cm2), complete ICR values (0–200 s) displayed a pronounced dependence on UVA intensity (see figure 5).  This dependence diminished with increasing lower integration limits and was only slightly present at 5 seconds and no longer detectable when using higher integration starts (100 seconds in figure 5).  
It would have been obvious to one of ordinary skill in the art at the time the applications was filed to start the measurement of biophotons in the Beutler method  at a time that was seconds after the irradiation ended because as shown by Van Wijk, Millington (2012) and Jain starting at least 20 seconds after the irradiation produces reasonable results (Van Wijk) that do not include photophysical luminescence so that they are directly related to the oxidative process (Millington) and have a direct correlation to long term effects of the UV radiation (Jain).  The fact that Jain investigated multiple start times and Van Wijk and Millington used different delays .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beutler in view of Van Wijk, Millington (2012) and Jain as applied to claim 1 above, and further in view of Zastrow.  Beutler does not teach the UV irradiation is a mixture of UVA and UVB light.  
In the paper Zastrow describes a new sun protection factor based on free radicals generated by UV irradiation.  The paper uses the initial step of the whole cascade of biological effects in the skin, the creation of free radicals by means of UVA/UVB radiation, to develop a total sun protection factor.  Until now, existing in vivo indices have not been fully satisfying: SPF only reflects protection from UVB light, and persistent pigment darkening is restricted to the UVA part of the sun spectrum.  The quantitative measurement of free radicals generated in human skin biopsies by means of electron spin resonance X-band spectroscopy allows to determine a new total SPF.  This new sun protection index covers all UVA/UVB wavelengths taking into account their effects in the epidermis as well as the dermis.  Use of skin biopsies avoids exposure of human volunteers to potentially harmful radiation.  The new index is always practically equal or lower than the in vivo SPF depending on the level of a product’s UVA/UVB photoprotection balance.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use, in the Beutler method, a mixture of UVA and UVB as the light being irradiated because as taught by Zastrow both UVA and UVB contribute to the formation of oxidative products in skin and therefore to give a complete/total measurement of the effects of UV light on a test subject they should be both present in the irradiating UV light.  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beutler in view of Van Wijk, Millington (2012) and Jain as applied to claim 8 above, and further in view of Bennett or Lin (US 2019/0177688).  Beutler does not teach that the test subject is cultured epidermal cells, a 3D skin model, or a cultured skin tissue or specific contact times for these test subjects.  
In the paper Bennet looked at DNA damage in human skin, 3-D model, and cultured skin cells.  Clustered damage—two or more oxidized bases, abasic sites, or strand breaks on opposing DNA strands within a few helical turns—are formed in DNA by ionizing radiation.  Clusters are difficult for cells to repair and thus pose significant challenges to genomic integrity.  Although 
In the patent publication Lin teaches a three-dimensional tissue, including: a first cellular region including cells of a first type; and a second cellular region including cells of a second type different from the first type, wherein the cells of the first type are cells that emit light by chemiluminescence, bioluminescence, or fluorescence in response to an external stimulus.  Paragraph [0002] teaches that in recent years, techniques for artificially constructing tissues formed of a plurality of cells are being developed.  Paragraph [0003] teaches that a major issue in evaluating safety and efficacy of, for example, medical drugs, cosmetics, and chemical substances is to develop testing methods conducted in vitro without the use of live animals (alternatives to animal testing).  It is already known from studies of, for example, skin, liver, and cancer tumors that the use of three-dimensional culture is more effective for imitating physiological conditions than the use of common two-dimensional culture (monolayer culture).  Paragraph [0004] teaches that measuring methods using various molecular probes and bio-imaging techniques have been developed for analyzing various phenomena occurring in cells.  Methods for photo-detecting a response to an external stimulus are also known to be used as screening tools for, for example, drugs.  Paragraph [0005] teaches that a method for evaluating the skin sensitization property of a substance has been proposed, including: a step of exposing three-dimensionally cultured skin cells to a test substance; a step of measuring a property of the cells; and a step of evaluating the skin sensitization property of the test substance based on the measured cell property.   
.  
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. In response to the amendments the anticipation rejection has been withdrawn and those claims have been incorporated into the previous rejection of claims 2-3 and 6.  Applicant’s arguments were directed solely toward the anticipation of claims 1, 5, 8-11 and 13.  There were no arguments specifically directed to why claims 2-3 and 6 would not have been obvious over Beutler in view of in view of Van Wijk, Millington (2012) and Jain.  Van Wijk, Millington (2012) and Jain show that there are potential reasons for delaying the start of monitoring biophotons for a period following the irradiation.  Those reasons include inserting a time period in to move the irradiated skin between the irradiation apparatus and the measurement apparatus and excluding a period due to the complicated biophoton emission process not correlating with the intensity of irradiation in the expected manner if a period right after the irradiation is included in the measurement period.  The fact that Jain investigated multiple start times and Van Wijk and Millington used different delays show that the start and end times are results effect variables that those of ordinary skill in the art are capable of determining an appropriate value depending on the results.  Thus skipping the first 30 seconds after the irradiation period is an obvious variation of the Beutler process.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to measurement of biophotons/UVA-induced chemiluminescence/photo-induced chemiluminescence/ultra-weak photon emission in skin.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797